79 F.3d 1142
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.John Patrick McSHEFFREY, Defendant--Appellant.UNITED STATES of America, Plaintiff--Appellee,v.John Patrick McSHEFFREY, Defendant--Appellant.
Nos. 95-7549, 95-7665.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1996.Decided March 13, 1996.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert E. Payne, District Judge.  (CR-92-76-N, CA-95-594-2)
John Patrick McSheffrey, Appellant Pro Se.  George Maralan Kelley, III, Mark Anthony Exley, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his second 28 U.S.C. § 2255 (1988) motion and denying leave to amend his original § 2255 complaint.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   United States v. McSheffrey, Nos.  CR-92-76-N;  CA-95-594-2 (E.D. Va.  July 20, 1995;  Oct. 5, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.